Citation Nr: 1758140	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-03 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for presbyopia.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974 and from June 1978 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2015 and August 2017, the Board remanded the service connection claims for additional development and due process considerations.  

In November 2017, the Veteran failed to appear for a Board hearing for which he was notified in October 2017.  To date, he has not provided good cause for that absence and has not requested that the hearing be rescheduled.  As a result, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The Veteran does not have a current left shoulder disability.

2.  The Veteran does not have a current right knee disability.

3.  The Veteran does not have a current acquired eye disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left shoulder disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing service connection for an eye disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2008.  Service treatment and personnel records and lay statements are associated with the claims file.  VA provided examinations pertinent to the service connection claims for left shoulder and right knee disabilities as discussed further in the decision.  

VA did not provide an examination for the Veteran's claimed eye disability; however, for the reasons detailed in the decision below, the Board has found that an examination is not required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (explaining when VA is required to provide an examination or medical opinion).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal and the Veteran has not raised any issues with the duty to notify or assist.  The Board also finds that VA has substantially complied with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Hence, no further notice or assistance to the Veteran is required.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left Shoulder and Right Knee

The Veteran contends that he has a left shoulder disability that began in January 1983 as a result of a bicycle accident.  He also claims entitlement to a right knee disability, but did not identify when or how his claimed knee disability began.

Pertinent to his claim for a left shoulder disability, the Veteran's service treatment records reflect that he was hit by a car while riding his bicycle in January 1983 and sustained a left scapula fracture and right ankle sprain as a result.  He continued to experience some left shoulder pain and began physical therapy in May 1983.  On left shoulder x-ray examination in October 1983, no recent or old fracture was seen.

In August 1985, the Veteran reported he fell on his left shoulder while playing soccer.  A left shoulder x-ray examination revealed no fracture or acromioclavicular joint separation.  In June 1992, he complained of left shoulder pain after falling off his bicycle onto his left side.  A left shoulder x-ray study was reported as normal.  In May 1994, the Veteran presented for emergency treatment after being hit in the head with a baseball bat while riding his bicycle.  He reported losing control of his bike and falling on the pavement; he denied loss of consciousness.  On examination, he had road rash to his right upper forearm and elbow and full range of motion when moving his head and arms.  The assessment was soft tissue injury from blunt trauma to head.  Nine days later in May 1994, he complained of shoulder, neck, and head pain and upper back stiffness and pain making it difficult to sleep.  The assessment was trapezius strain secondary to trauma from assault nine days earlier.  

Turning to the claim for a right knee disability, the Veteran's service treatment records reflect his complaints in September 1999 of right knee discomfort or pain "for a while," which was worse with running.  The assessment was "right knee pain - normal exam."  During a physical therapy consultation later that month the Veteran reported a history of knee pain for "years," which was recently aggravated after two runs, a one-mile run and a two-mile run.  The diagnosis was pes anserine bursitis.  Approximately two weeks later in October 1999, the Veteran reported a 75 percent improvement in signs and symptoms of right knee pes anserine bursitis.  The assessment was "doing very well."  Service treatment records were silent for subsequent complaints, diagnosis, or treatment for right knee problems.  

In an April 2001 retirement report of medical history, the Veteran denied having a painful or "trick" shoulder; a "trick" or locked knee; cramps in his legs; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  A corresponding retirement examination report documented normal upper and lower extremities on clinical evaluation.

The Veteran did not identify or submit post-service medical evidence demonstrating current left shoulder or right knee disabilities either with his claim for service connection or in response to the RO's October 2008 letter requesting such evidence to support his claims.  In addition, his notice of disagreement (NOD) with the denial of these claims appears to acknowledge that he has no current left shoulder or right knee disability.  Specifically, he stated, "The injures [sic] occurred while on active duty.  I may not have any pain or problems right now, but that does not mean that I will not have any in the future."  Nevertheless, because his service treatment records demonstrated left shoulder injuries and complaints of right knee pain, the RO arranged for the Veteran to undergo examination to evaluate his claimed disabilities.

In February 2017, the Veteran presented for a VA fee-basis examination to evaluate his claimed left shoulder and right knee disabilities.  Regarding his left shoulder, he described being hit by a car and breaking his left shoulder in 1981.  He stated that his symptoms improved and now he had only mild pain.  Following an examination and review of the claims file, the examiner indicated there was no left shoulder pathology to render a diagnosis.  The examiner commented that although the Veteran stated that he gets some weakness when lifting heavy objects, examination was completely normal other than a residual surgical scar of the left [sic] shoulder.  In an April 2017 addendum report, the February 2017 examiner clarified that although the Veteran's service treatment records showed an injury to the left shoulder, there was no record of chronicity or objective evidence on the current examination of a continued left shoulder disability.  The examiner emphasized there was "no current diagnosis or treatment for the left shoulder at this time."

Regarding his claimed right knee disability, the Veteran stated that his "knee just started hurting and it ha[d] gotten worse over time with knee pain."  Following a physical examination and review of the claims file, the examiner concluded that the Veteran did not have a current right knee disability.

The Board has considered the medical and lay evidence of record and finds that service connection for a left shoulder or right knee disability is not warranted. 

Despite competent, credible evidence that the Veteran fractured his left scapula in January 1983 and subsequently fell on his left shoulder or side in August 1985 and June 1992, and that he was diagnosed and treated for right knee bursitis in September 1999, the Board finds the most persuasive evidence of record establishes that the Veteran does not have a current left shoulder or right knee disability.  In this regard, the Board finds the conclusions of the February 2017 fee-basis examiner that the Veteran does not have current left shoulder or right knee disabilities to be of significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

Moreover, these conclusions are consistent with the other evidence of record.  Service treatment records document that the Veteran's January 1983 left scapula fracture healed and subsequent falls on his left shoulder or side did not result in chronic disability.  Here, left shoulder x-ray examinations in October 1983, August 1985, and June 1992 revealed no evidence of fracture, no acromioclavicular joint separation, and normal shoulder, respectively.  Similarly, on retirement examination in April 2001, the Veteran's upper extremities were reported as normal and the Veteran denied having shoulder problems.  In summary, the Board finds the evidence of record does not support any continuity of left shoulder symptomatology since the January 1983 scapula fracture or since subsequent falls during service.

Parenthetically, the Board acknowledges the remark by the February 2017 fee-basis examiner as to the presence of a left shoulder scar, but finds that the remaining examination report supports the conclusion that the examiner made a clerical error in referring to a left shoulder scar.  In this regard, the Veteran reported undergoing right shoulder surgery in 2011 for tendon and acromioclavicular joint repair, and in the body of the examination report the examiner described the right shoulder surgical scar.  Also, the RO granted service connection for a right shoulder disability associated with the May 1994 assault with a baseball bat and fall from his bicycle and secondary service connection for a post-service surgical scar.  Therefore, the Board concludes the reference to a left shoulder surgical scar was made in error by the February 2017 examiner.

While the absence of evidence does not by itself warrant a negative inference, here given the many years during which the Veteran sought treatment for multiple medical disorders after his last fall on his left shoulder or side in June 1992 and after his treatment for right knee bursitis in 1999, a notation or reference to musculoskeletal symptoms involving the left shoulder or right knee would be expected in his service treatment records if the Veteran were experiencing ongoing problems with these areas.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); see also Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  

Instead, the Veteran denied such problems at military retirement, his upper and lower extremities were normal on retirement examination, and no left shoulder or right knee disability was present on examination in February 2017.  As such, the service treatment records support the conclusions of the February 2017 fee-basis examiner and weigh against any finding of a continuity of left shoulder or right knee problems since service and any current left shoulder or right knee disability.  

The Board wishes to make clear that the record establishes that the Veteran sustained an injury to his shoulder and was treated for right knee pain while on active duty.  That an injury or disease occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury or disease.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  38 U.S.C. § 1110.  The above analysis reflects there is no evidence of current left shoulder or right knee disability.  Therefore, the claims must be denied.

Presbyopia

In his September 2008 claim for service connection, the Veteran asserted that an "eye sight" disability began in December 1997.  In his September 2009 NOD, he elaborated that looking at green screens while aboard ships during service caused his claimed "visual" disorder and he now required glasses all the time to see. 

Pertinent to his claim for an eyesight disability or presbyopia, the Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Veteran's service treatment records reflect that he sustained right eye corneal abrasions in November 1981 and March 1998.  The diagnosis following a January 1987 optometry consultation was congenital punctate opacities, each eye, which were not considered disabling.  Evaluations in October 1987, April 1993, and 2000 revealed conjunctivitis.  During an April 2001 optometry evaluation performed contemporaneously with his retirement examination, the Veteran complained of a slight decrease in distant and near visual acuity.  The impression was compound myopic astigmatism each eye with presbyopia.  In the April 2001 retirement report of medical history, the Veteran indicated that he now wore glasses or contact lenses; a physician's summary noted the Veteran's decreased visual acuity.  On retirement examination, ophthalmoscopic function and the eyes generally were reported as normal on clinical evaluation.

Having considered the medical and lay evidence of record, the Board finds that service connection for presbyopia, or any other eye disorder, is not warranted.

While the Veteran did receive corrective lenses during service, was diagnosed with presbyopia and myopic astigmatism, and found to have congenital punctate opacities, the Board emphasizes that congenital or developmental defects and refractive error of the eye are not diseases or injuries for purposes of establishing entitlement to service connection.  Error of refraction or refractive error is defined as "deviation from optimal focusing of light (emmetropia) by the lens of the eye onto the retina, such as myopia, hyperopia, astigmatism, or anisometropia.  Dorland's Illustrated Medical Dictionary Online (32nd Ed. 2012).  In addition, presbyopia is defined as "hyperopia and impairment of vision due to advancing years or to old age....."  Id.  Because presbyopia and myopic astigmatism are refractive errors of the eye and the Veteran's punctate opacities are congenital defects with no indication of additional disability due to a superimposed disease or injury, VA is precluded from establishing service connection for these conditions.

The Board has also considered the Veteran's in-service corneal abrasions and conjunctivitis.  However, his service treatment records reflect that the corneal abrasions healed and the conjunctivitis infections resolved.  A chronic eye disability attributable to corneal injury or conjunctivitis infection was not found on retirement examination in 2001 and the Veteran has not identified or provided any medical evidence to support the conclusion that he has a current eye disorder other than refractive error of the eyes or congenital defect of the eyes.  In the absence of a current eye disability, service connection must be denied.

All Claims

Where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have a current left shoulder, right knee, or acquired eye disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a left shoulder, right knee, or acquired eye disability, has not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for presbyopia or an acquired eye disability is denied. 



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


